
	
		I
		112th CONGRESS
		2d Session
		H. R. 6458
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. Carson of Indiana
			 introduced the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To require institutions of higher education to provide
		  students with information from the Occupational Employment Statistics program
		  and the Occupational Outlook Handbook of the Bureau of Labor Statistics, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Higher Education and Employment
			 Transparency Act.
		2.Occupational
			 Employment Statistics
			(a)Requirements for
			 the Secretary of EducationSection 132(i)(1) of the Higher Education
			 Act of 1965 (20 U.S.C. 1015a(i)(1)) is amended—
				(1)in subparagraph
			 (V), by adding at the end the following new clause:
					
						(iv)Placement information required to be
				provided by the institution under section 485(a)(R), as amended by the Higher
				Education and Employment Transparency Act, with respect to graduates of the
				institution’s degree or certificate
				programs.
						;
				and
				(2)in subparagraph
			 (W), by inserting before the period at the end the following: and a link
			 to the appropriate section of such website that provides information from the
			 Occupational Employment Statistics program and the Occupational Outlook
			 Handbook of the Bureau of Labor Statistics.
				(b)Requirements for
			 institutions of higher education
				(1)Institutional
			 and financial assistance information for studentsSection 485(a)(R) of such Act (20 U.S.C.
			 1092(a)(R)) is amended by inserting after , certificate
			 programs, the following: including whether such employment is
			 paid or unpaid and whether such employment requires any postsecondary
			 education.
				(2)Program
			 participation agreementsSection 487(a) of such Act (20 U.S.C.
			 1094(a)) is amended by adding at the end the following new paragraph:
					
						(30)The institution will provide a link
				prominently, and near any institutional statistics (such as job placement
				rates), on the institution’s website to the appropriate section of the Bureau
				of Labor Statistics website that provides information from the Occupational
				Employment Statistics program and the Occupational Outlook Handbook of the
				Bureau of Labor
				Statistics.
						.
				(3)Effective
			 dateThe amendments made by paragraphs (1) and (2) shall be
			 effective for academic year 2013–2014 and succeeding academic years.
				
